UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7303



DANIEL L. STALEY,

                                             Plaintiff - Appellant,

          versus


KERSHAW    CORRECTIONAL   INSTITUTION;   RICKY
HARRISON, Warden, in his official capacity;
LIEUTENANT SEWARD, in his individual capacity;
LIEUTENANT MILLER, in his individual capacity;
LIEUTENANT    JENKINS,   in   his   individual
capacity,

                                            Defendants - Appellees.



                             No. 04-7304



DANIEL L. STALEY,

                                             Plaintiff - Appellant,

          versus


DOE SEWARD, Lieutenant in unofficial capacity;
RICKY HARRISON, Warden in official capacity;
KERSHAW CORRECTIONAL INSTITUTION,

                                            Defendants - Appellees.
                            No. 04-7305



DANIEL L. STALEY,

                                              Plaintiff - Appellant,

          versus



KERSHAW CORRECTIONAL INSTITUTION; LIEUTENANT
MILLER; RICKY HARRISON, Warden, in his
official capacity; LIEUTENANT JENKINS,

                                             Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Beaufort.     Patrick Michael Duffy, District
Judge. (CA-03-3490-9-23; CA-03-3491-9-23; CA-03-3492-9-23)


Submitted:   January 27, 2005             Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel L. Staley, Appellant Pro Se. Matthew Penn Engen, MCCUTCHEN,
BLANTON, JOHNSON & BARNETTE, L.L.P., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

               Daniel L. Staley appeals from the orders of the district

court in these three actions, filed under 42 U.S.C. § 1983 (2000).

The district court referred these cases to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                    In each case the

magistrate judge recommended that the complaint be dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B) (2000), and advised

Staley    that     failure      to   file     specific     objections       to      this

recommendation could waive appellate review of a district court

order based on the recommendation.              Despite this warning, in each

case Staley failed to file specific objections to the magistrate

judge’s recommendation.          The timely filing of specific objections

to a magistrate judge’s recommendation is necessary to preserve

appellate review of the substance of that recommendation when the

parties    have    been    warned    that     failure    to    object   will     waive

appellate review. See Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Staley

has waived appellate review by failing to file specific objections

after receiving proper notice. Accordingly, we affirm the judgment

of the district court.          We dispense with oral argument because the

facts    and    legal   contentions     are     adequately      presented      in    the

materials      before     the   court   and     argument      would   not   aid      the

decisional process.

                                                                            AFFIRMED


                                        - 3 -